Citation Nr: 1648175	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  03-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extraschedular rating in excess of 30 percent for status-post operative fracture of the mandible, for the time period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; May 1, 2003 to February 2, 2005; and from June 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied an increased rating for status-post operative fracture of the mandible, evaluated as 30 percent disabling. 

Throughout the course of this appeal, the RO has assigned the Veteran total temporary disability ratings based on surgical or other treatment necessitating convalescence for his mandible disability, for the time periods from July 11, 2002 to September 1, 2002; March 6, 2003 to May 1, 2003; and from February 3, 2005 to June 1, 2005. The 30 percent disability rating from June 1, 2005 was continued.  In September 2005, the Veteran indicated that he wanted to continue his appeal for an increased evaluation for status-post operative fracture of the mandible, evaluated as 30 percent disabling.  As such, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2005 the Board denied the Veteran's claim for entitlement to an increased rating for status-post operative fracture of the mandible, currently evaluated as 30 percent disabling for the period prior to July 11, 2002; from September 1, 2002 to March 6, 2003; May 1, 2003 to February 3, 2005; and from April 1, 2005.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2006 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand (JMR).  The Board's decision was vacated and the Veteran's claim was remanded to the Board. 

In January 2007 the Board remanded the issue on appeal in order for the Veteran to be afforded a new VA examination.  This issue was again remanded in January 2012.  In December 2012 the Board denied the Veteran's claim for an increased rating on a schedular basis for the time periods on appeal, but remanded the claim for an increased rating on an extraschedular basis, and that issue and now returns to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Subsequent to the issuance of the most recent supplemental statement of the case (SSOC) in January 2014, the Veteran submitted a statement in September 2016 which indicates that he has received dental treatment from the San Francisco VA Medical Center (VAMC) since 2008, and that he currently receives such dental treatment.  A review of the claims file reflects that VA treatment records from the San Francisco VAMC dating to October 2013 are of record and were considered in January 2014 SSOC.  Additionally, records from the Fresno VAMC dating to November 2013 are of record (and were considered in the January 2014 SSOC).  Under the circumstances, a remand is required in order to obtain up-to-date VA treatment records of the Veteran's dental treatment.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding records of the Veteran's dental treatment from the San Francisco VAMC, the Fresno VAMC and any other VA facilities, dating from October 2013 to the present, and associate the records with the claims file.

2.  If, based upon the updated VA treatment records, an additional VA examination to assess the current severity of the Veteran's service-connected status-post operative fracture of the mandible is deemed necessary, then such an examination should be scheduled.

3.  After the requested development is completed, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




